Exhibit 10.36

PURE Bioscience, Inc.

RESTRICTED STOCK UNITS AGREEMENT

(Director)

THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”) is made and entered into
as of the 23rd day of October, 2013 (the “Grant Date”), by and between PURE
BIOSCIENCE, INC., a Delaware corporation, and                  (the “Grantee”),
a director on the Company’s Board of Directors. The Company has granted to the
Grantee an award (the “Award”) consisting of 200,000 Restricted Stock Units (the
“Total Number of Units”), subject to the terms and conditions of this Agreement.
Each Unit represents a right to receive upon settlement one (1) share of Stock.
The Award has not been granted pursuant to any compensatory, bonus, or similar
plan maintained or otherwise sponsored by the Company (collectively, the
“Plan”), and the shares of Stock that may become issuable upon settlement the
Units shall not reduce the number of shares of Stock available for issuance
under any Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used herein shall have the following
meanings:

(a) “Board” means the Board of Directors of the Company. If one or more
committees of the Board of Directors have been appointed by the Board to
administer this Agreement, “Board” also means such committee(s).

(b) “Cause” means that one or more of the following has occurred: (i) the
Grantee has been convicted for, or entered a plea of guilty or nolo contendere
to, a felony crime involving fraud, dishonesty or violence (under the laws of
the United States or any relevant state, in the circumstances, thereof);
(ii) the Grantee has intentionally or willfully engaged in material acts of
fraud, dishonesty or gross misconduct that have a material adverse effect on the
Company; (iii) the willful failure or refusal of the Grantee to carry out the
lawful directions of the Board (determined by a majority of the then serving
directors other than the Chairman) or the duties assigned to the Grantee by the
Board; (iv) any material violation of any written Company policy applicable to
the Grantee; or (v) any material breach by Grantee of any provision of this
Agreement or any other agreement between the Company and Grantee.
Notwithstanding the foregoing, the removal of Grantee from the Board shall not
constitute a removal for Cause, unless the Company first provides Grantee with
written notice of the basis for the termination and, with respect to a
termination based on clauses (iii), (iv) and/or (v) above, a fifteen (15) day
period to correct the breach or failure or refusal. During this 15 day notice
period, the Grantee will be afforded the opportunity to make a presentation to
the Board regarding the matters referred to in the notice.

(c) “Change in Control” means the occurrence of any of the following events:
(i) the closing of the sale, transfer or other disposition of all or
substantially all of the Company’s assets or the exclusive license of
substantially all of the intellectual property of the Company material to the
business of the Company resulting in the Company being unable to continue its
business as in effect prior to such license; provided, however, that a mortgage,
pledge or grant of a security interest to a bona fide lender shall not by itself
constitute a Change of Control; (ii) the consummation of a merger or
consolidation of the Company with or into another entity in which the
stockholders of the Company exchange their shares of capital stock of the
Company for cash, stock, property or other consideration (except one in which
the stockholders of the Company as constituted immediately prior to such
transaction continue to hold after the transaction at least 50% of the voting
power of the capital stock of the Company or the surviving or acquiring entity
or parent entity of the surviving or acquiring entity); (iii) any “person,” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder (the “Exchange Act”)
(other than (a) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, (b) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company or (c) any current
beneficial stockholder or group, as

 

1



--------------------------------------------------------------------------------

defined by Rule 13d-5 of the Exchange Act, including the heirs, assigns and
successors thereof, of beneficial ownership, within the meaning of Rule 13d 3 of
the Exchange Act, of securities possessing more than 20% of the total combined
voting power of the Company’s outstanding securities) hereafter becomes the
“beneficial owner,” as defined in Rule 13d 3 of the Exchange Act, directly or
indirectly, of securities of the Company representing 35% or more of the total
combined voting power represented by the Company’s then outstanding voting
securities; or (iv) individuals who, as of sixty (60) days after the Effective
Date of this Agreement are members of the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the members of the Board;
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; provided further, however, that a transaction under clauses
(ii) or (iii) above shall not constitute a Change of Control: (A) if its primary
purpose is to change the state of the Company’s incorporation, (B) if its
primary purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately prior to such transaction, or (C) if it is a bona fide
equity financing in which the Company is the surviving corporation.

(d) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations and administrative guidelines promulgated thereunder.

(e) “Company” means PURE Bioscience, Inc., a Delaware corporation, and any
successor thereto.

(f) “Complete Disability” means the inability of the Grantee to perform his
duties as a director on the Company’s Board and any applicable Board committees
because the Grantee has become permanently disabled within the meaning of any
policy of disability income insurance covering employees of the Company then in
force. In the event the Company has no policy of disability income insurance
covering employees of the Company in force when the Grantee becomes disabled,
the term Complete Disability shall mean the inability of the Grantee to perform
his duties under this Agreement by reason of any incapacity, physical or mental,
which the Board (based on a majority vote of the directors then serving on the
Board other than the Grantee), based upon medical advice or an opinion provided
by a licensed physician acceptable to the Board, determines to have
incapacitated the Grantee from satisfactorily performing the Grantee’s usual
services for the Company for a period of at least one hundred twenty
(120) consecutive days during any 12-month period.

(g) “Dividend Equivalent Units” mean additional Restricted Stock Units credited
pursuant to Section 2.3.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Expiration Date” means the seventh (7th) anniversary of the Grant Date.

(j) “Fair Market Value” means as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:

(i) If, on such date, the Stock is listed or quoted on a national or regional
securities exchange or quotation system, the Fair Market Value of a share of
Stock shall be the closing price of a share of Stock as quoted on the national
or regional securities exchange or quotation system constituting the primary
market for the Stock, as reported in The Wall Street Journal or such other
source as the Company deems reliable. If the relevant date does not fall on a
day on which the Stock has traded on such securities exchange or quotation
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded or quoted prior to the relevant
date, or such other appropriate day as shall be determined by the Board, in its
discretion.

 

2



--------------------------------------------------------------------------------

(ii) If, on such date, the Stock is not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined by the Board in good faith without regard
to any restriction other than a restriction which, by its terms, will never
lapse.

(k) “Good Reason” means the occurrence of any of the following events without
the Grantee’s consent; provided however, that any resignation by the Grantee due
to any of the following conditions shall only be deemed for Good Reason if:
(i) the Grantee gives the Board written notice of the intent to resign for Good
Reason within ninety (90) days following the first occurrence of the
condition(s) that the Grantee believes constitutes Good Reason, which notice
shall describe such condition(s); (ii) the Board fails to remedy, if remediable,
such condition(s) within thirty (30) days following receipt of the written
notice (the “Cure Period”) of such condition(s) from the Grantee; and (iii) the
Grantee actually resigns from the Board within the first ninety (90) days after
expiration of the Cure Period: (A) a material reduction by the Board of the
Grantee’s annual Board compensation as of the date of this Agreement or as the
same may be increased from time to time (unless reductions comparable in amount
and duration are concurrently made for all other non-employee members of the
Board) or (B) a material breach of this Agreement by the Company.

(l) “Participating Company” means the Company and any subsidiary of the Company.

(m) “Restricted Stock Unit” or “Unit” means a right to receive on the applicable
Settlement Date and in accordance with this Agreement one (1) share of Stock,
and includes the Total Number of Units originally granted pursuant to this
Agreement and the Dividend Equivalent Units credited pursuant to Section 2.3, as
both may be adjusted from time to time pursuant to Section 7.

(n) “Securities Act” means the Securities Act of 1933, as amended.

(o) “Service” means the Grantee’s service to the Company as a director or
consultant. The Grantee’s Service shall not be deemed to have been interrupted
or terminated if the Grantee takes any sick leave, or other bona fide leave of
absence approved by the Company’s Board.

(p) “Service Condition” means the condition to the vesting of the Award. The
Service Condition is satisfied based on the duration of the Grantee’s continuous
Service from the Grant Date, as provided by Section 3.1.

(q) “Settlement Date” means, for each Vested Unit, the same date the Service
Condition is satisfied with respect to such Vested Unit.

(r) “Stock” means the common stock of the Company, subject to adjustment as
provided by Section 7.

(s) “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by directors, officers, employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.

(t) “Vested Unit” means a Unit that has vested in accordance with Section 3 and
ceased to be subject to the Company Reacquisition Right described in
Section 4.1.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

3



--------------------------------------------------------------------------------

2. THE AWARD.

2.1 Grant of Units. On the Grant Date, the Grantee shall acquire, subject to the
provisions of this Agreement, the Total Number of Units, subject to adjustment
as provided in Section 7. Each Unit represents a right to receive one (1) share
of Stock on the applicable Settlement Date and in accordance with this
Agreement.

2.2 No Monetary Payment Required. The Grantee is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon the vesting or settlement
of the Units, the consideration for which shall be services to be rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable law, the Grantee shall furnish consideration in the form
of cash or past services rendered to a Participating Company or for its benefit
having a value not less than the par value of the shares of Stock issued upon
settlement of the Units.

2.3 Dividend Equivalent Units. On the date that the Company pays a cash dividend
or other cash distribution to holders of Stock generally, the Grantee shall be
credited with a number of additional whole Dividend Equivalent Units determined
by dividing (a) the product of (i) the dollar amount of the cash dividend or
distribution paid per share of Stock on such date and (ii) the total number of
Units previously credited to the Grantee pursuant to this Agreement which have
not been settled or forfeited pursuant to the Company Reacquisition Right (as
defined below) as of such date, by (b) the Fair Market Value per share of Stock
on such date. Any resulting fractional Dividend Equivalent Unit shall be rounded
to the nearest whole number. Such additional Dividend Equivalent Units shall be
subject to the same terms and conditions and shall be settled or forfeited in
the same manner and at the same time as the Units originally subject to this
Agreement with respect to which they have been credited.

2.4 Termination of the Award. The Award shall terminate upon the first to occur
of (a) the final settlement of all Vested Units in accordance with Section 5
(including a final settlement upon the cessation of Grantee’s Services) or
(b) the Expiration Date if settlement has not occurred on or before the
Expiration Date.

3. VESTING OF UNITS.

3.1 Satisfaction of Service Condition. Except as provided by Section 3.2 below
and subject to the Grantee’s continuous Service through the applicable date set
forth in the table below (each a “Service Date”), the Service Condition will be
satisfied in accordance with the following schedule:

 

Service Date

   Percentage of Units  

The earlier of (i) January 15, 2015 or (ii) the Company’s annual meeting of
stockholders held in calendar 2015

     50 % 

The earlier of (i) January 15, 2016 or (ii) the Company’s annual meeting of
stockholders held in calendar 2016

     50 % 

3.2 Vesting Upon Change in Control or upon Removal Without Cause or Due to
Death, Disability or Good Reason. Upon the Occurrence of a Change in Control,
the Service Condition will be satisfied with respect to one-hundred percent
(100%) of the Total Number of Units effective as of the date of such Change in
Control. If the Grantee’s Service is involuntarily ceased by the Company for any
reason other than Cause or the Grantee’s Service ends as a result of the
Grantee’s death or Complete Disability or Grantee ends his Service for Good
Reason, then the Service Condition will be satisfied with respect to one-hundred
percent (100%) of the Total Number of Units effective as of the date of such end
of Service. If Grantee voluntarily resigns from providing Service to the
Company, there shall be no acceleration of the Service Condition.

 

4



--------------------------------------------------------------------------------

3.3 Effect of the End of Service . Subject to the vesting provisions in Sections
3.1 and 3.2 above, upon the end of Grantee’s Service (whether by the Company or
by Grantee and whether for Cause or for any or no reason), then:

(a) all Units for which the Service Condition has not been satisfied as of the
date of such end of Service shall be subject to the Company Reacquisition Right
(as defined in Section 4.1) immediately upon the end of Grantee’s Service; and

(b) all Units for which the Service Condition has been satisfied as of the date
of such end of Service (including as a result of Section 3.2) shall not be
subject to the Company Reacquisition Right, but instead shall remain Vested
Units.

3.4 Federal Excise Tax Under Section 4999 of the Code.

(a) Excess Parachute Payment. If any acceleration of vesting pursuant to the
Award and any other payment or benefit (collectively, the “Payments”) received
or to be received by the Grantee would, but for this Section, subject the
Grantee to any excise tax pursuant to Section 4999 of the Code or any similar or
successor provision (the “Excise Tax”) due to the characterization of such
acceleration of vesting, payment or benefit as an “excess parachute payment”
under Section 280G of the Code, then the aggregate amount of the Payments will
be either fully payable or reduced to the largest portion of the Payments that
would result in no portion of the Payments (after reduction) being subject to
the Excise Tax, whichever results in the Grantee receiving the greatest amount
of Payments, on an after-tax basis (accounting for federal, state, and local
income taxes and the Excise Tax), even if some or all of the Payments are
subject to the Excise Tax. Any reduction in the Payments required by this
Section will be made in the following order: (i) reduction of cash payments;
(ii) reduction of accelerated vesting of equity awards other than stock options;
(iii) reduction of accelerated vesting of stock options; and (iv) reduction of
other benefits paid or provided to the Grantee. In the event that acceleration
of vesting of equity awards is to be reduced, such acceleration of vesting will
be cancelled in the reverse order of the date of grant of the Grantee’s equity
awards. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis.

(b) Determination by Tax Firm. No later than the date of the occurrence of any
event that might reasonably be anticipated to result in an “excess parachute
payment” to the Grantee, the Company shall request a determination in writing by
the professional firm engaged by the Company for general tax purposes, or, if
the tax firm so engaged by the Company is serving as accountant or auditor for
the acquiror, the Company will appoint a nationally recognized tax firm to make
the determinations required by this Section. (the “Tax Firm”). As soon as
practicable thereafter, the Tax Firm shall determine and report to the Company
and the Grantee the amount of such acceleration of vesting, payments and
benefits to be reduced, if any. For the purposes of such determination, the Tax
Firm may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Grantee
shall furnish to the Tax Firm such information and documents as the Tax Firm may
reasonably request in order to make its required determination. The Company
shall bear all fees and expenses the Tax Firm charge in connection with its
services contemplated by this Section.

4. COMPANY REACQUISITION RIGHT.

4.1 Grant of Company Reacquisition Right. In the event that the Grantee’s
Service ends for any reason, the Grantee shall forfeit and the Company shall
automatically reacquire all Units for which the Service Condition has not been
satisfied as of the time of such end of Grantee’s Service in accordance with
Section 3 (the “Unvested Units”), and the Grantee shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).

4.2 Dividends, Distributions and Adjustments. Upon the occurrence of a dividend
or distribution to the stockholders of the Company paid in shares of Stock or
other property, or any other adjustment upon a change in the capital structure
of the Company as described in Section 7, any and all new,

 

5



--------------------------------------------------------------------------------

substituted or additional securities or other property to which the Grantee is
entitled by reason of the Grantee’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
dividend, distribution or adjustment, as the case may be. For purposes of
determining the number of Units for which the Service Condition has been
satisfied following a dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.

5. SETTLEMENT OF THE UNITS.

5.1 Issuance of Shares of Stock. Subject to the provisions of Section 5.3 below,
the Company shall issue to the Grantee on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock.

5.2 Beneficial Ownership of Shares. A certificate for the shares acquired by the
Grantee shall be registered in the name of the Grantee, or, if applicable, in
the names of the heirs of the Grantee.

5.3 Restrictions on Grant of the Units and Issuance of Shares. As of the date of
this Agreement, the grant of the Units and issuance of shares of Stock upon
settlement of the Units have not been registered under federal or state
securities laws, and as a result, shall be subject to compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Stock may be issued hereunder if the issuance of such
shares would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed. The inability
of the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance of any shares subject to this Agreement shall relieve the
Company of any liability in respect of the failure to issue such shares as to
which such requisite authority shall not have been obtained. As a condition to
the settlement of the Units, the Company may require the Grantee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

5.4 Transfer of Shares. The Grantee may not transfer the shares of Stock issued
upon settlement of the Units except in compliance with applicable federal and
state securities laws and the Company’s insider trading policy.

5.5 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Units.

6. TAX WITHHOLDING.

Grantee understands and agrees that the Grantee is an independent contractor and
not an employee of the Company. As a result, the Company will not make
deductions for taxes from any amounts payable to Grantee as a result of his
Services to the Company or as a result of the vesting or settlement of the Units
(except as otherwise required by applicable law or regulation). Any taxes
imposed on the Grantee due to Services to the Company (including upon the
issuance, vesting and settlement of the Units) will be the sole responsibility
of the Consultant.

7. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-

 

6



--------------------------------------------------------------------------------

off, spin-off, combination of shares, exchange of shares, or similar change in
the capital structure of the Company, or in the event of payment of a dividend
or distribution to the stockholders of the Company in a form other than Stock
(other than regular, periodic cash dividends paid on Stock pursuant to the
Company’s dividend policy) that has a material effect on the Fair Market Value
of shares of Stock, appropriate and proportionate adjustments shall be made in
the number of Units subject to this Agreement and/or the number and kind of
shares or other property to be issued in settlement of the Units, in order to
prevent dilution or enlargement of the Grantee’s rights under this Agreement.
For purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends paid on Stock pursuant to
the Company’s dividend policy) to which the Grantee is entitled by reason of
ownership of Units acquired pursuant to this Agreement will be immediately
subject to the provisions of this Agreement on the same basis as all Units
originally acquired hereunder. Any fractional Unit or share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number. Such adjustments shall be determined by the Board, and its determination
shall be final, binding and conclusive.

8. RIGHTS AS A STOCKHOLDER OR DIRECTOR.

The Grantee shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of the Units until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment shall be
made for dividends, distributions or other rights for which the record date is
prior to the date the shares of Stock are issued, except as provided in
Section 2.3 or Section 7. The Grantee understands and acknowledges that the
Grantee’s Services are not for any particular period of time, and that Grantee’s
continued Service as a director is dependent on the continued nomination by the
Company’s Board of Directors and election by the Company’s stockholders. Nothing
in this Agreement shall confer upon the Grantee any right to continue in the
Service of a Participating Company or interfere in any way with any right of a
Participating Company to end the Grantee’s Service at any time.

9. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement. The Grantee shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Agreement in the possession of the
Grantee in order to carry out the provisions of this Section. Unless otherwise
specified by the Company, legends placed on such certificates may include, but
shall not be limited to, the following:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 OR
RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR
HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT.”

10. COMPLIANCE WITH SECTION 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Agreement that may result in or relate to
the deferral of compensation within the meaning of Section 409A of the Code
(“Section 409A Deferred Compensation”) shall comply in all respects with the

 

7



--------------------------------------------------------------------------------

applicable requirements of Section 409A of the Code (including applicable
regulations or other administrative guidance thereunder, as determined by the
Board in good faith) to avoid the unfavorable tax consequences provided therein
for non-compliance. In connection with effecting such compliance with
Section 409A of the Code, the following shall apply:

10.1 Separation from Service; Required Delay in Payment to Specified Grantee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Grantee’s end of Service which
constitutes Section 409A Deferred Compensation shall be paid unless and until
the Grantee has incurred a “separation from service” within the meaning of
Section 409A of the Code. Furthermore, to the extent that the Grantee is a
“specified employee” within the meaning of the Section 409A as of the date of
the Grantee’s separation from service, no amount that constitutes a deferral of
compensation which is payable on account of the Grantee’s separation from
service shall be paid to the Grantee before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the Grantee’s
separation from service or, if earlier, the date of the Grantee’s death
following such separation from service. All such amounts that would, but for
this Section, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.

10.2 Other Changes in Time of Payment. Neither the Grantee nor the Company shall
take any action to accelerate or delay the payment of any benefits under this
Agreement in any manner which would not be in compliance with Section 409A of
the Code.

10.3 Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Grantee under
this Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by the Company, in its discretion,
to be necessary or appropriate to comply with Section 409A of the Code without
prior notice to or consent of the Grantee. The Grantee hereby releases and holds
harmless the Company, its directors, officers and stockholders from any and all
claims that may arise from or relate to any tax liability, penalties, interest,
costs, fees or other liability incurred by the Grantee in connection with this
Agreement, including as a result of the application of Section 409A of the Code.

10.4 Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to this Agreement, and the Company does not
represent or warrant that this Agreement will avoid adverse tax consequences to
the Grantee, including as a result of the application of Section 409A of the
Code. The Grantee hereby acknowledges that he or she has been advised to seek
the advice of his or her own independent tax advisor prior to entering into this
Agreement and is not relying upon any representations of the Company or any of
its agents as to the effect of or the advisability of entering into this
Agreement.

11. ADMINISTRATION.

All questions of interpretation concerning this Agreement or any other form of
agreement or other document employed by the Company in the administration of
this Agreement shall be determined by the Board. All such determinations by the
Board shall be final, binding and conclusive upon all persons having an interest
in this Agreement, unless fraudulent or made in bad faith. Any and all actions,
decisions and determinations taken or made by the Board in the exercise of its
discretion pursuant to this Agreement or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
this Agreement. Any officer of the Company shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the officer has apparent authority with respect to such matter, right,
obligation, or election.

 

8



--------------------------------------------------------------------------------

12. REPRESENTATIONS AND WARRANTIES OF GRANTEE.

In connection with the acquisition of securities pursuant to this Agreement, the
Grantee hereby agrees, represents and warrants as follows:

12.1 Investment Intent. The Grantee is acquiring shares of Stock pursuant to
this Agreement solely for the Grantee’s own account for investment and not with
a view to or for sale in connection with any distribution of the shares or any
portion thereof and not with any present intention of selling, offering to sell
or otherwise disposing of or distributing the shares or any portion thereof in
any transaction other than a transaction exempt from registration under the
Securities Act. The Grantee further represents that the entire legal and
beneficial interest of the shares is being acquired, and will be held, for the
account of the Grantee only and neither in whole nor in part for any other
person.

12.2 Absence of Solicitation. The Grantee was not presented with or solicited by
any form of general solicitation or general advertising, including, but not
limited to, any advertisement, article, notice, or other communication published
in any newspaper, magazine, or similar media, or broadcast over television,
radio or similar communications media, or presented at any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

12.3 Capacity to Protect Interests. The Grantee has either (a) a preexisting
personal or business relationship with the Company or any of its officers,
directors, or controlling persons, consisting of personal or business contacts
of a nature and duration to enable the Grantee to be aware of the character,
business acumen and general business and financial circumstances of the person
with whom such relationship exists, or (b) such knowledge and experience in
financial and business matters (or has relied on the financial and business
knowledge and experience of the Grantee’s professional advisor who is
unaffiliated with and who is not, directly or indirectly, compensated by the
Company or any affiliate or selling agent of the Company) as to make the Grantee
capable of evaluating the merits and risks of the investment in shares acquired
pursuant to this Agreement and to protect the Grantee’s own interests in the
transaction, or (c) both such relationship and such knowledge and experience.

12.4 Restricted Securities. The Grantee understands and acknowledges that:

(a) The issuance to Grantee of shares pursuant to this Agreement has not been
registered under the Securities Act, and the shares must be held indefinitely
unless a transfer of the shares is subsequently registered under the Securities
Act or an exemption from such registration is available, and that the Company is
under no obligation to register the shares; and

(b) The Company will make a notation in its records of the aforementioned
restrictions on transfer and legends.

12.5 Disposition Under Rule 144. The Grantee understands that if the shares
acquired pursuant to this Agreement are not registered prior to the Company’s
issuance of such shares, the share will be restricted securities within the
meaning of Rule 144 promulgated under the Securities Act (“Rule 144”). In
addition, Grantee understands that he is an “affiliate” for purposes of Rule
144, and as such, remains subject to the “affiliate” restrictions set forth in
Rule 144. As a result, Grantee understands and agrees that any future transfers
of the Stock must be conducted in compliance with Rule 144.

12.6 Reliance by Company. The Grantee understands that the shares acquired
pursuant to this Agreement have not been registered under the Securities Act or
under applicable state securities laws by reason of specific exemptions
therefrom, which exemptions may depend upon, among other things, the bona fide
nature of the Grantee’s representations as expressed herein. The Grantee
understands that the Company is relying on the Grantee’s representations and
warrants that the Company is entitled to rely on such representations and that
such reliance is reasonable.

 

9



--------------------------------------------------------------------------------

13. MISCELLANEOUS PROVISIONS.

13.1 Termination or Amendment. The Board may terminate or amend this Agreement
at any time; provided, however, no such termination or amendment may adversely
affect the Grantee’s rights under this Agreement without the consent of the
Grantee unless such termination or amendment is necessary to comply with
applicable law or government regulation, including, but not limited to,
Section 409A of the Code. No amendment or addition to this Agreement shall be
effective unless in writing.

13.2 Nontransferability of Units. Prior to the issuance of shares of Stock on
the applicable Settlement Date, neither this Agreement nor any Units subject to
this Agreement shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Grantee or the Grantee’s beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to this Agreement
shall be exercisable during the Grantee’s lifetime only by the Grantee or the
Grantee’s guardian or legal representative.

13.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Grantee and the Grantee’s heirs, executors,
administrators, successors and assigns.

13.5 Delivery of Documents and Notices. Any document relating to this Agreement
or any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Grantee by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address of such party set forth below or at
such other address as such party may designate in writing from time to time to
the other party.

(a) Description of Electronic Delivery. This Agreement and any reports of the
Company provided generally to the Company’s stockholders may be delivered to the
Grantee electronically. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering this Agreement, the delivery of
the document via e-mail or such other means of electronic delivery specified by
the Company.

(b) Consent to Electronic Delivery. The Grantee acknowledges that the Grantee
has read Section 13.5(a) of this Agreement and consents to the electronic
delivery of the documents described in such Section. The Grantee acknowledges
that he or she may receive from the Company a paper copy of any documents
delivered electronically at no cost to the Grantee by contacting the Company by
telephone or in writing. The Grantee further acknowledges that the Grantee will
be provided with a paper copy of any documents if the attempted electronic
delivery of such documents fails. The Grantee may revoke his or her consent to
the electronic delivery of documents described in Section 13.5(a) or may change
the electronic mail address to which such documents are to be delivered (if
Grantee has provided an electronic mail address) at any time by notifying the
Company of such revoked consent or revised e-mail address by telephone, postal
service or electronic mail. Finally, the Grantee understands that he or she is
not required to consent to electronic delivery of documents described in
Section 13.5(a).

13.6 Integrated Agreement. This Agreement shall constitute the entire
understanding and agreement of the Grantee and the Company with respect to the
subject matter contained herein and shall supersede any prior agreements,
understandings, restrictions, representations, or warranties between the Grantee
and the Company with respect to such subject matter. To the extent contemplated
herein, the provisions of this Agreement shall survive any settlement of the
Units and shall remain in full force and effect.

 

10



--------------------------------------------------------------------------------

13.7 Applicable Law. This Agreement will be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation will be conducted in the courts of San Diego County,
California, or the federal courts for the United States for the Southern
District of California, and no other courts, where this Agreement is made and/or
to be performed.

13.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

    PURE BIOSCIENCE, INC. Date:                                             
By:          Title:         Address:             

ACCEPTANCE

The Grantee represents that the Grantee has read and is familiar with the terms
and provisions of this Agreement and hereby accepts the Award subject to all of
the terms and provisions hereof. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
of the Company upon any questions arising under this Agreement.

 

    GRANTEE Date:                                             

 

          Address:             

 

11